Exhibit 10.401












ASSET PURCHASE AGREEMENT


by and between


CSCC PROPERTY HOLDINGS, LLC,
A Georgia Limited Liability Company,


as Seller,


And


GRACEWOOD MANOR, LLC,
An Oklahoma Limited Liability Company,


as Purchaser.




March 17, 2015




Companions Specialized Care Center
6201 East 36th Street
Tulsa, Oklahoma 74135



HNZW/502436_2.docx/3583-1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
1.
PURCHASE AND
SALE------------------------------------------------------------------------2

2.
THE
PROPERTY---------------------------------------------------------------------------------2

3.
EXCLUDED
PROPERTY-----------------------------------------------------------------------2

4.
CLOSING-------------------------------------------------------------------------------------------2

5.
PURCHASE
PRICE------------------------------------------------------------------------------3

6.
EXPENSES-----------------------------------------------------------------------------------------3

7.
PRORATIONS AND
ADJUSTMENTS-------------------------------------------------------3

8.
DUE DILIGENCE; PROPERTY INFORMATION; ACCESS--------------------------5

9.
TITLE AND
SURVEY---------------------------------------------------------------------------6

10.
PRE-CLOSING
COVENANTS----------------------------------------------------------------8

11.
RESTRICTIVE
COVENANTS---------------------------------------------------------------10

12.
CONVEYANCES--------------------------------------------------------------------------------10

13.
CLOSING
DELIVERIES----------------------------------------------------------------------12

14.
SELLER’S REPRESENTATIONS AND WARRANTIES-------------------------------12

15.
PURCHASER’S REPRESENTATIONS AND WARRANTIES------------------------16

16.
CONDITIONS TO PURCHASER’S OBLIGATIONS-----------------------------------17

17.
CONDITIONS TO SELLER’S OBLIGATIONS------------------------------------------19

18.
CASUALTY/CONDEMNATION-------------------------------------------------------------20

19.
TERMINATION--------------------------------------------------------------------------------221

20.
INDEMNIFICATION---------------------------------------------------------------------------22

21.
LIABILITIES-------------------------------------------------------------------------------------27

22.
PUBLICITY---------------------------------------------------------------------------------------28

23.
NOTICES------------------------------------------------------------------------------------------28

24.
BROKER------------------------------------------------------------------------------------------29

25.
ASSIGNMENT BY
PURCHASER-----------------------------------------------------------29

26.
CONSENT-----------------------------------------------------------------------------------------29

27.
KNOWLEDGE-----------------------------------------------------------------------------------29

28.
UPDATED EXHIBITS AND SCHEDULES------------------------------------------------29

29.
TIME OF
ESSENCE----------------------------------------------------------------------------30

30.
AMENDMENTS/SOLE AGREEMENT----------------------------------------------------30

31.
WAIVERS-----------------------------------------------------------------------------------------30

32.
SUCCESSORS-----------------------------------------------------------------------------------30

33.
RECITALS, CAPTIONS AND TABLE OF CONTENTS-------------------------------30

34.
GOVERNING
LAW-----------------------------------------------------------------------------30

35.
WAIVER OF JURY
TRIAL------------------------------------------------------------------300

36.
SEVERABILITY-------------------------------------------------------------------------------300

37.
USAGE---------------------------------------------------------------------------------------------31

38.
BUSINESS
DAYS--------------------------------------------------------------------------------31

39.
COUNTERPARTS-------------------------------------------------------------------------------31

40.
NO JOINT
VENTURE--------------------------------------------------------------------------31

41.
NO STRICT
CONSTRUCTION--------------------------------------------------------------31






HNZW/502436_2.docx/3583-1                i



--------------------------------------------------------------------------------








EXHIBITS


Exhibit A    Legal Description of Land
Exhibit B    [INTENTIONALLY OMITTED]
Exhibit C    Due Diligence Request List
Exhibit D    Form of Deed
Exhibit E    Form of Bill of Sale
Exhibit F    Form of General Assignment
Exhibit G    Form of FIRPTA Affidavit







HNZW/502436_2.docx/3583-1                ii



--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 17, 2015 (the “Effective Date”), by and between CSCC PROPERTY HOLDINGS,
LLC, a Georgia limited liability company (“Seller”), and GRACEWOOD MANOR, LLC,
an Oklahoma limited liability company (“Purchaser”).


RECITALS


A.Seller owns the fee interest in the Land (as hereinafter defined) and
Improvements (as hereinafter defined) at which that certain 121 bed skilled
nursing facility commonly known as Companions Specialized Care Center, with an
address at 6201 East 36th Street, Tulsa, Oklahoma 74135 (the “Facility), is
located.


B.The term “Land” shall mean the land described on Exhibit A, which is attached
hereto and made a part hereof, together with Seller’s interest in all easements,
hereditaments, privileges and appurtenances appurtenant thereto; the term
“Improvements” shall mean the buildings and improvements located on the Land,
including the Facility, patios, courtyards, fences, parking areas, storage
structures and all other structures or improvements located on the Land; and the
term “FF&E” shall mean any and all furniture, fixtures, equipment and systems
located on the Land or used in connection with the operation of the Facility
(and, without limitation, excluding any and all furniture, fixtures, equipment
and systems constituting Excluded Property (as hereinafter defined)).


C.Seller desires to sell and transfer the Property (as hereinafter defined) to
Purchaser, and Purchaser desires to purchase the Property from Seller.


D.Concurrent with the closing of the transaction contemplated herein, Purchaser,
as lessor, desires to enter into a lease agreement for the Property with
Gracewood Health & Rehab, LLC, an Oklahoma limited liability company (“New
Operator”).


E.As of the Effective Date, the Real Property (as hereinafter defined) is
subject to a lease/operating agreement (the “Lease”) between Seller, as
landlord, and CSCC Nursing, LLC, a Georgia limited liability company (“Current
Operator”).


F.In connection with the transactions contemplated under this Agreement, Current
Operator and New Operator shall enter into a certain Operations Transfer
Agreement dated as of the date hereof (as the same may be amended from time to
time, the “OTA”), which shall govern with respect to the transfer of the
operations of the Facility and provide for a closing thereunder concurrent with
the Closing (as hereinafter defined) under this Agreement.


G.Concurrent with the Closing under this Agreement, Seller and Current Operator
shall terminate the Lease with respect to the Facility.

HNZW/502436_2.docx/3583-1                1



--------------------------------------------------------------------------------










AGREEMENT


NOW, THEREFORE, in consideration of the purchase price and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound hereby, agree as
follows:


1.PURCHASE AND SALE. Subject to and in accordance with the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver the
Property to Purchaser and Purchaser shall purchase the Property from Seller.


2.THE PROPERTY.


a.Real Property. The term “Real Property” shall mean, collectively (i) the Land,
(ii) the Improvements, (iii) the FF&E, and (iv) any of Seller’s interest in real
property adjacent to the Land. The term “Property” shall mean, collectively, the
Real Property, the Personal Property (as hereinafter defined) and the Intangible
Property (as hereinafter defined).


b.Personal Property. The term “Personal Property” shall mean any and all
fixtures, systems, equipment and other items of personal property that are owned
by Seller or attached or appurtenant to, located on or used in connection with
the ownership, use, operation or maintenance of the Real Property and/or the
Facility, expressly excluding all Excluded Property (as hereinafter defined).


c.
Intangible Property. The term “Intangible Property” shall mean, collectively:

(i)any special use permits issued to Seller by the city or other municipality in
which the Facility is located, (ii) any certificates of need issued to Seller,
if assignable, (iii) the goodwill associated with the business and the
reputation of the Facility, and (iv) Seller’s interest, if any, in any third
party warranties or guaranties associated with the Property, to the extent
assignable (the “Intangible Property”).


3.EXCLUDED PROPERTY. Notwithstanding those items set forth in Section 2 above,
the following shall be excluded from the sale by Seller to Purchaser hereunder
(collectively, the “Excluded Property”): (a) personal property, furniture,
fixtures and equipment owned by Current Operator and not by Seller, (b) personal
property owned by residents of the Facility and not by Seller, and (c) personal
property owned by third party vendors and leased to Current Operator for use in
connection with the operations of the Facility (the “Leased Property”).
Purchaser and Seller acknowledge and agree that Purchaser shall not be
responsible for any liabilities of Seller associated with the Property or with
the ownership or operation of the Facility prior to the Closing Date.


4.CLOSING. Subject to the terms and conditions of this Agreement, the closing of
the purchase and sale pursuant to this Agreement (the “Closing”) shall take
place via an escrow closing at a title company agreed to by the parties (the
“Title Company”), and shall take place (a) the first day of the calendar month
following the month upon which all conditions to Closing have been satisfied;
and (b) the first day of the calendar month following the month upon which all
conditions to the OTA have been satisfied but no later than July 1, 2015 (the
“Closing Date”).

HNZW/502436_2.docx/3583-1                2



--------------------------------------------------------------------------------




All FF&E, Personal Property and, to the extent applicable, Intangible Property
shall be located at the Facility on the Closing Date. After the Closing,
Purchaser shall be entitled to possession of the Property, subject only to the
possessory rights of the Facility’s residents.


5.
PURCHASE PRICE.



a.Purchase Price. The purchase price payable on the Closing Date by Purchaser to
Seller for the Property shall be THREE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($3,500,000.00) (the “Purchase Price”). The Purchase Price shall be paid
on the Closing Date by wire of immediately available funds, plus or minus the
credits and prorations set forth on the Closing Statement (as hereinafter
defined), in accordance with the terms and conditions of this Agreement.


b.Earnest Money. Within three (3) business days following the Effective Date,,
Purchaser shall deposit with the Title Company the sum of Fifty Thousand Dollars
($50,000.00) as Earnest Money for the purchase contemplated herein. The Earnest
Money shall be held and disbursed by the Title Company in accordance with the
terms hereof.


c.Allocation. Purchaser and Seller shall use best efforts to agree upon a
reasonable allocation of the Purchase Price among the real, personal and
intangible property for all tax purposes.


6.
EXPENSES.



a.Title insurance premiums for the extended coverage Title Policy (as
hereinafter defined) (including, without limitation, the costs of the
endorsements to such Title Policy other than extended coverage), all state of
Oklahoma, Tulsa County, and City of Tulsa transfer taxes, one-half (½) of any
recording and escrow fees and all other the fees and expenses incurred by Seller
in connection with this Agreement (including, without limitation, attorneys fees
and expenses) shall be borne and paid by the Seller.


b.One-half (½) of any recording and escrow fees respecting the Deed (as
hereinafter defined), all costs of updating or obtaining the Updated Survey (as
hereinafter defined) and all other the fees and expenses incurred by Purchaser
in connection with this Agreement (including, without limitation, attorneys fees
and expenses), shall be borne and paid by the Purchaser.


c.All other costs, charges, and expenses shall be borne and paid as provided in
this Agreement, or in the absence of such provision, in accordance with
applicable law or local custom.


7.
PRORATIONS AND ADJUSTMENTS



a.Prorations and Adjustments. Real estate and personal property taxes and
assessments will be prorated between Purchaser and Seller for the period for
which such taxes are assessed, regardless of when payable. If the current tax
bill is not available at Closing, then the proration shall be made on the basis
of 110% of the most recent ascertainable tax assessment and tax rate. Any taxes
paid at or prior to Closing shall be prorated based upon the amounts actually
paid. If taxes and assessments for the fiscal year in which Closing occurs or
any prior years have not been paid before Closing, Purchaser shall be credited
by Seller at the time of

HNZW/502436_2.docx/3583-1                3



--------------------------------------------------------------------------------




Closing with an amount equal to that portion of such taxes and assessments which
are ratably attributable to the period before the Closing Date and Purchaser
shall pay (or cause to be paid) the taxes and assessments prior to their
becoming delinquent. If taxes and assessments for the fiscal year in which
Closing occurs have been paid before Closing (or are paid at Closing with
proceeds from the Purchase Price), Seller shall be credited by Purchaser at the
time of Closing with an amount equal to that portion of such taxes and
assessments which are ratably attributable to the period from and after the
Closing Date.


b.Operational Prorations. It is acknowledged that the operational prorations,
including without limitation, revenues and expenses pertaining to the Facility,
utility charges for the billing period in which the Closing Date occurs, assumed
contracts, utilities, prepaid income and expenses, bed taxes, security deposits,
employee accruals, Resident Trust Funds (as defined in the OTA) and other
related items of revenue or expense attributable to the Facility shall be
prorated between Current Operator and New Operator as of the Closing Date
pursuant to the terms of the OTA.


c.Other Prorations. All other customary and reasonable expenses of the Property,
to the extent not prorated between Current Operator and New Operator pursuant to
the terms of the OTA, shall be prorated between Seller and Purchaser as of the
Closing Date.


d.Closing Statement. The Title Company shall be requested by Seller to prepare
and deliver to Seller and Purchaser not later than three (3) business days prior
to the Closing Date an estimated closing statement which shall set forth all
costs payable, and the prorations and credits provided for in this Agreement.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. Purchaser shall notify Title Company and Seller within two (2) days
after its receipt of such estimated closing statement of any items which
Purchaser disputes and the parties shall attempt in good faith to reconcile any
differences not later than one (1) day before the Closing Date. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties shall be referred to herein as the “Closing Statement.” If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing Date, except with
respect to taxes and assessments, including real estate and personal property
taxes and assessments, in which case such adjustment shall be made within sixty
(60) days after the information necessary to perform such adjustment is
available. If a party fails to request an adjustment to the Closing Statement by
a written notice delivered to the other party within the applicable period set
forth above (such notice to specify in reasonable detail the items within the
Closing Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.


e.
Survival. The provisions of this Section 7 shall expressly survive the Closing.



8.
DUE DILIGENCE; PROPERTY INFORMATION; ACCESS.



a.Due Diligence Period. Purchaser shall have a period (the “Due Diligence
Period”) beginning on the date the Due Diligence Request List is sent to Seller
and attached hereto as Exhibit C, is received by Purchaser (the “Delivery
Date”), and ending at 11:59 p.m., local time

HNZW/502436_2.docx/3583-1                4



--------------------------------------------------------------------------------




where the Property is located, on the date that is sixty (60) days from the
Delivery Date to examine, inspect, and investigate the Property and, in
Purchaser’s sole discretion, to determine whether Purchaser wishes to proceed to
purchase the Property. Purchaser may terminate this Agreement for any reason or
for no reason by giving written notice of such termination to Seller on or
before the thirtieth (30th) day of the Due Diligence Period, in which event, the
Title Company shall return the Earnest Money to Purchaser and neither party
shall have any further liability or obligation to the other under this Agreement
except for the indemnity provisions set forth herein and any other provision of
this Agreement that is expressly intended to survive the termination of this
Agreement.


b.Property Information. Seller will promptly provide to Purchaser any materials
relating to the Property reasonably requested by Purchaser and available to
Seller and shall provide such information or a statement setting forth the
reason why such information is not available no later than three (3) business
days following Purchaser’s request. Seller shall take such further actions as
Purchaser may reasonably request, including, but not limited to, permitting
Purchaser and its representatives, employees, New Operator, contractors, land
surveyors, environmental companies and any other agents or consultants of
Purchaser or Purchaser’s lender (“collectively, “Representatives”) access to any
information reasonably requested in connection with the Facility or this
Agreement, subject, however, to the provisions of Section 8(c) of this
Agreement.


c.
Access.



i.Purchaser and its Representatives, at Purchaser’s expense, shall have the
right to access the Property with a representative of Seller present; provided,
however, that the unavailability of any such Seller representative shall not
prevent Purchaser and its Representatives from reasonably accessing the Property
for the purposes and upon satisfaction of the notice requirements set forth
below. Subject to Section 8(c)(ii) hereof, Purchaser and its Representatives may
enter upon the Property upon not less than two (2) days’ prior notice to Seller
for purposes of examining the terrain, access thereto and physical condition,
conducting engineering or feasibility studies, conducting environmental surveys,
conducting site analyses and making any test or inspection Purchaser may deem
necessary related to the Property. Such examination of the physical condition of
the Property may include an examination for the presence or absence of hazardous
or toxic materials, substances or wastes, which shall be performed or arranged
by the Purchaser at the Purchaser’s sole expense. Seller shall provide such
reasonable access to Purchaser until the Closing Date, provided that, in all
events, Purchaser shall and shall cause its Representatives to use their
commercially reasonable efforts to not interfere with the operations and
business located at the Property.


ii.Purchaser shall deliver to Seller any third party reports ordered by
Purchaser to the extent the same shall be in the possession and control of
Purchaser (collectively, the “Third Party Reports”). To the extent Purchaser
hires any third party site inspectors, engineers or other parties that will
invasively inspect and/or test the Property, Purchaser shall also ensure that
such third party(ies) have adequate insurance, determined in Seller’s and
Current Operator’s reasonable discretion, covering any potential damage to the
Property as a result of such inspection/testing (and certificates evidencing
such coverage naming Seller as an

HNZW/502436_2.docx/3583-1                5



--------------------------------------------------------------------------------




additional insured shall be made available to Seller prior to such access).
Purchaser shall indemnify, defend and hold Seller and Current Operator harmless
from and against any costs, damage, liability, loss, expense, lien or claim
(including, without limitation, reasonable attorney’s fees) arising from
physical damage to the Property and injury to persons asserted against or
incurred by Seller or Current Operator as a direct result of entry onto the
Property by Purchaser, its agents, employees and representatives. The foregoing
indemnity shall survive the Closing, or if the sale is not consummated, the
termination of this Agreement, for a period of twelve (12) months.


9.
TITLE AND SURVEY.



a.Within twenty (20) business days after the Effective Date, Seller, at Seller’s
sole cost and expense, shall deliver (or cause the Title Company to deliver to
Purchaser) a commitment or abstract (as applicable) for the Title Policy
described in Section 9(b) below dated on or after the Effective Date (the “Title
Commitment”), together with legible copies of all of the underlying
documentation described in such Title Commitment (the “Title Documents”) to the
extent not already delivered to Purchaser. Seller has delivered the most recent
survey of the Property in Seller’s possession or control (the “Survey”) to
Purchaser. Purchaser may order an updated ALTA survey at Purchaser’s sole cost
and expense (the “Updated Survey”).


b.Purchaser shall have a period of thirty (30) days after receipt by Purchaser
of the latest of the Survey, the Updated Survey, if any, the Title Commitment
and the Title Documents (“Title Review Period”) in which to review the Title
Commitment, the Title Documents, the Updated Survey, if any, and the Survey and
notify Seller in writing, at Purchaser’s election, of such objections as
Purchaser may have to any matters contained therein (“Purchaser’s Objection
Notice”; any of said objections listed on Purchaser’s Objection Notice are
deemed the “Objectionable Exceptions”). If Seller does not notify Purchaser in
writing within five (5) business days after receiving the Purchaser’s Objection
Notice, Seller shall conclusively be deemed to have agreed to remove all said
Objectionable Exceptions at or before Closing. On the other hand, if Seller
notifies Purchaser in writing within five (5) business days after receipt of the
Purchaser’s Objection Notice that it has elected not to cure one or more of said
Objectionable Exceptions (“Seller’s Notice”) (subject to Seller’s obligation to
remove or cure those items referenced in Section 9(e) below, and, if necessary,
such Title Review Period shall be extended to compensate for such timeframe),
Purchaser shall have the right to either (a) terminate this Agreement by
delivering written notice to Seller within five (5) business days after receipt
of such Seller’s Notice, in which event the Earnest Money shall be returned to
Purchaser and neither party shall have any further rights or obligations under
the Agreement, except for the indemnity provisions set forth in this Agreement
and any other provision of this Agreement that is expressly intended to survive
the termination of this Agreement, or (b) Purchaser may consummate the
transaction contemplated by this Agreement in accordance with the terms hereof,
in which event, all those Objectionable Exceptions that Seller has so elected
not to cure shall conclusively be deemed to constitute “Permitted Encumbrances”.
Notwithstanding the foregoing, prior to Closing, Purchaser may, at its cost and
expense, obtain an update or endorsement to the Title Commitment which updates
the effective date of the Title Commitment. If such update or endorsement adds
any previously unlisted title or survey exceptions to Schedule B-II of the Title
Commitment or its equivalent which: (i) renders title to the Property
unmarketable, (ii) would materially and adversely affect Purchaser’s
contemplated use(s) of the Property, and/or (iii) may increase the costs to
complete any project that Purchaser desires to construct on the Property by

HNZW/502436_2.docx/3583-1                6



--------------------------------------------------------------------------------




more than Fifty Thousand and No/100 Dollars ($50,000.00) in the aggregate, each
as determined in Purchaser’s reasonable discretion, then Purchaser may object to
any such new exception(s) by delivering written notice to Seller prior to
Closing and any such notice shall: (x) be treated as a Purchaser’s Objection
Notice; (y) the exception(s) objected to in any such notice shall be treated as
Objectionable Exceptions; and (z) the Seller shall have until the earlier to
occur of: (1) the time period provided under Section 9(b), or (2) the Closing,
to respond to such Purchaser’s Objection Notice; provided, however, that matters
of title or survey created by, through, or under Purchaser, if any, shall not be
objectionable and shall automatically be deemed additional Permitted
Encumbrances.


c.Seller, at its sole expense, shall cause to be delivered to the Purchaser at
Closing an owner’s title insurance policy with extended coverage (the “Title
Policy”) issued by the Title Company, dated the day of Closing, in the full
amount of the Purchase Price, subject only to the Permitted Exceptions (as
defined below).


d.Prior to the expiration of the Title Review Period, Purchaser shall review
title to the Property as disclosed by the Title Commitment, the Survey and the
Updated Survey, and satisfy itself as to the availability from the Title Company
of all requested endorsements to such Title Policy. Notwithstanding the
foregoing, Seller acknowledges that Purchaser intends to obtain, without
limitation and at Purchaser’s own cost, the following title endorsements:
contiguity (if there is more than one parcel); access; tax parcel; no violation
of covenants or restrictions of record; and zoning with parking (3.1).


e.Seller shall have no obligation to remove or cure title objections, except for
(1) liens of an ascertainable amount, which liens the Seller shall cause to be
released at the Closing or affirmatively insured over by the Title Company with
the Purchaser’s approval and, (2) any exceptions or encumbrances to title which
are created by the Seller after the Effective Date without the Purchaser’s
consent. In addition, the Seller and Purchaser shall provide the Title Company
with all affidavits, ALTA statements or personal undertakings (collectively, the
“Owner’s Affidavit”), in form and substance reasonably acceptable to the Title
Company, that will permit the Title Company to provide extended coverage and to
remove the standard “mechanics lien” and “GAP” exceptions and otherwise issue
the Title Policy.


f.“Permitted Exceptions” shall mean: (1) any exception arising out of an act of
the Purchaser or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3)
Permitted Encumbrances, as described in Section 9(b) above; (4) rights of
residents of the Facility; (5) other title exceptions pertaining to liens or
encumbrances of a definite or ascertainable amount, which Seller (with the
consent of Purchaser) elects to have removed or insured over by the Title
Company by the payment of money and which are removed or insured over at or
prior to Closing; and (6) real estate taxes and assessments not yet due and
payable.


10.
PRE-CLOSING COVENANTS.



a.Seller’s Covenants.    Seller hereby agrees and covenants that between the
Effective Date and the Closing Date or earlier termination of this Agreement:


i.Seller will provide reasonable cooperation to New Operator with its
preparation and submission of notifications and license applications to the

HNZW/502436_2.docx/3583-1                7



--------------------------------------------------------------------------------




Oklahoma State Department of Health (“OSDH”) affecting a change in ownership of
the Facility and consent from OSDH for the operation of the Facility as a
skilled nursing facility with the same number of beds as set forth in the
Recitals hereto, including, without limitation, any certificate of need
application (the “OSDH License”). Seller agrees to promptly provide or make
available upon request any and all existing documentation requested by OSDH, or
otherwise necessary for the issuance of the OSDH License.


ii.Seller shall obtain any necessary third party consents for the valid
conveyance, transfer, assignment or delivery of the Property to Purchaser per
the terms of this Agreement and specifically agrees to provide reasonable
cooperation to Purchaser or New Operator in connection with obtaining, enrolling
in or receiving an assignment of any provider agreement or third party payor
contract related to the Facility.


iii.Seller shall order a request for tax clearance from the Oklahoma Tax
Commission (“OTC”) thirty (30) business days prior to Closing.


iv.Seller shall deliver the Property on the Closing Date free and clear of all
liens, claims, charges and encumbrances, other than the Permitted Exceptions, in
substantially the same condition and repair as on the Effective Date, reasonable
wear and tear excepted.


v.It is acknowledged that the OTA provides for the transfer by Current Operator
to New Operator of the Resident Trust Funds (as defined in the OTA).


vi.Seller shall not sell or agree to sell any items of machinery, equipment or
other assets of the Property or, except in the ordinary course of business,
otherwise enter into an agreement affecting the Property that would survive the
Closing. Seller shall use commercially reasonable efforts to enforce any terms
of the Lease available to provide that Current Operator shall not engage in any
of the foregoing.


vii.There will be no change in ownership or control of any of the Property prior
to Closing without the prior approval of Purchaser.


viii.Seller shall use commercially reasonable efforts to enforce any terms of
the Lease to ensure that Current Operator will, maintain in force or renew the
existing hazard, liability and workers compensation insurance policies as are
currently maintained by Seller or Current Operator and in effect for all of the
Property.


ix.Except in the ordinary course of business, Seller shall not enter into any
new contract, commitment, or lease, or modify or reject any existing contract,
commitment, or lease, including, without limitation, the Lease, affecting any
part of the Property that would survive the Closing.


x.Seller will satisfy and discharge or contest in good faith all liens or
security interests which constitute a lien or encumbrance on any of the FF&E,
Personal Property or Intangible Property.

HNZW/502436_2.docx/3583-1                8



--------------------------------------------------------------------------------






xi.Seller shall use commercially reasonable efforts to enforce any terms and
conditions of the Lease pertaining to the operation of the Property in
compliance with all applicable laws, regulations and ordinances as are now in
effect.


xii.Seller shall promptly notify Purchaser in writing of any material adverse
change of which Seller obtains knowledge with respect to the condition of the
Property, including, without limitation, delivery to Purchaser within five (5)
business days of Seller’s receipt of any the following: (A) copies of all
surveys and inspection reports from any governmental agencies received by Seller
after the Effective Date; and (B) written notices received by Seller of any
action pending, threatened or recommended by a state or federal agency having
jurisdiction thereof to revoke, withdraw or suspend any right of Seller or
Current Operator to own or operate the Facility, as applicable, to terminate the
participation of the Facility in the Title XVIII or Title XIX of the Social
Security Act programs, to terminate or fail to renew any provider agreement
related to the Facility, or to take any action that would reasonably be expected
to have a material adverse effect on Purchaser’s and New Operator’s ability to
purchase and operate the Facility as a skilled nursing facility.


xiii.Seller shall file all returns, reports and filings of any kind or nature
required to be filed by Seller on a timely basis and will timely pay all taxes
or other obligations and liabilities which are due and payable by Seller with
respect to the Property in the ordinary course of business. In connection with
the foregoing, by execution of this Agreement, Purchaser has requested, and
Seller shall submit, at least thirty (30) days prior to Closing, a request for a
Letter of Good Standing from the Office of the Secretary of State of Oklahoma.
Seller shall, within the ten (10) day period before the Closing Date, (1) obtain
either a full release of claims from OTC with respect to all debts owed by
Seller or a statement setting forth all OTC debts owed by Seller; and (2)
provide Purchaser with a statement setting forth the amount owed by Seller with
respect to all other Oklahoma and federal payroll, assessment and other taxes
and all license fees, including supporting materials.


xiv.Seller shall not, directly or indirectly, initiate, work on, consider,
solicit, encourage, provide any information with respect to, negotiate or
discuss any other offers or enter into any agreements relating to the
acquisition of the equity or assets of Seller relating to the Property, whether
through the purchase or sale of assets, merger, stock acquisition or otherwise.
Seller will immediately notify Purchaser regarding any offer or proposed contact
between Seller or its representatives and any other person regarding any such
offer or proposal or any related inquiry or discussion.


b.Purchaser’s Covenants. Purchaser hereby agrees and covenants that between the
Effective Date and the Closing Date, it (i) will use good faith efforts to
cooperate with New Operator’s efforts to promptly make all required
applications, file such notices and pay such fees as are necessary with respect
to obtaining the OSDH License, and (ii) will cooperate with all reasonable
requests from Seller with respect to obtaining any other consents or
authorizations related to the sale of the Facility.

HNZW/502436_2.docx/3583-1                9



--------------------------------------------------------------------------------






c.Joint Covenants. Each party hereto agrees and covenants to use its
commercially reasonable efforts to cause the conditions to its obligations and
to the other party’s obligations herein set forth to be satisfied at or prior to
the Closing Date. Each party shall promptly notify the other party of any
information delivered to or obtained by such party which would prevent the
consummation of the transaction contemplated hereby, or which would indicated a
breach of the representations or warranties of any other party hereto. Each of
the parties hereto agrees to execute and deliver any further agreements,
documents or instruments necessary to effectuate this Agreement and the
transactions referred to herein or contemplated hereby or reasonably requested
by the other party to perfect or evidence its rights hereunder, whether prior to
or following the Closing Date.


11.RESTRICTIVE COVENANTS. Non-Disparagement. Each party agrees that it shall not
in any way disparage the business of Purchaser or New Operator and/or the other
party or the other party’s business, owners, officers and/or employees;
provided, that the foregoing shall not apply to truthful statements made in
compliance with legal process or governmental inquiry.


12.CONVEYANCES. Conveyance of the Real Property to Purchaser shall be by Limited
Warranty Deed in substantially the form annexed hereto as Exhibit D (the
“Deed”), subject only to the Permitted Exceptions. Conveyance of the FF&E and
Personal Property shall be by a Bill of Sale from Seller to Purchaser in
substantially the form annexed hereto as Exhibit E (the “Bill of Sale”) free of
all liens, encumbrances and security interests in and to the FF&E and Personal
Property, other than Permitted Exceptions. Conveyance of the Intangible Property
shall be by a General Assignment to Purchaser in substantially the form annexed
hereto as Exhibit F.


13.
CLOSING DELIVERIES.



a.Purchaser’s Closing Deliveries. On or before the Closing Date, Purchaser
agrees that it will deliver (x) the balance of the Purchase Price as set forth
in clause (i) below and
(a)(except as otherwise set forth below) signed originals of the following
documents, in form and substance reasonably satisfactory to counsel for Seller
and Purchaser (collectively, “Purchaser’s Closing Deliveries”):


i.Deposit by wire transfer the balance of the Purchase Price (including the
Earnest Money), as adjusted pursuant to the terms and conditions of this
Agreement.


ii.Deliver such documents, certifications and statements as may be customarily
required of a purchaser by the Title Company to issue the Title Policy, any
endorsements, and any loan title policy to Purchaser’s lender, including,
without limitation, the Closing Statement signed by Purchaser approving each and
every one of the payments and disbursements made on behalf of Purchaser by the
Title Company.


iii.Deliver to Seller a Certificate of Good Standing for Purchaser from the
Oklahoma Secretary of State, evidence of Purchaser’s qualification to conduct
business in Oklahoma from the Oklahoma Secretary of State, copies of the
articles of organization of Purchaser and copies of the resolutions of Purchaser
authorizing the execution, delivery and consummation of this Agreement and all

HNZW/502436_2.docx/3583-1                10



--------------------------------------------------------------------------------




other agreements and documents executed in connection herewith, as adopted and
in full force and effect and unamended as of Closing, each certified by
Purchaser as of Closing as true, correct and complete copies.


iv.Deliver to Seller a bring-down certificate dated as of the Closing Date
certifying that the representations and warranties made and given by Purchaser
in this Agreement are true and correct in all material respects as of the
Closing Date.


b.Seller’s Closing Deliveries. On or before the Closing Date, Seller will
deliver (except as otherwise set forth below) signed originals of the following
documents in form and substance reasonably satisfactory to counsel for Seller
and Purchaser (“Seller’s Closing Deliveries”):


i.The Deed.


ii.
The Bill of Sale.



iii.
The General Assignment.



iv.Deliver such documents, certifications, affidavits, written undertakings and
statements as may be customarily required of a seller by the Title Company to
issue the Title Policy, any endorsements, and a standard lender’s title
insurance policy to Purchaser’s lender, including, without limitation, a copy of
the Closing Statement signed by Seller approving each and every one of the
payments and disbursements made on Seller’s behalf by the Title Company and
certified copies of the resolutions of Seller authorizing the execution,
delivery and consummation of this Agreement and all other agreements and
documents executed in connection herewith, as adopted and in full force and
effect and unamended as of Closing.


v.State, county and municipal real estate transfer tax declarations for the Real
Property.


vi.
[Intentionally Omitted].



vii.A Form 1099 identifying Seller’s gross proceeds and Seller’s tax
identification numbers, if required by the Title Company.


viii.A FIRPTA Affidavit reasonably acceptable to Purchaser and the Title
Company, in substantially the form annexed hereto as Exhibit G.


ix.Deliver to Purchaser a bring-down certificate dated as of the Closing Date
certifying that the representations and warranties made and given by Seller in
this Agreement are true and correct in all material respects as of the Closing
Date.


x.Originals or copies of all licenses, permits, authorizations and approvals
required by law and issued to Seller with respect to the Facility by all
governmental authorities having jurisdiction, if not otherwise available at the
Facility.



HNZW/502436_2.docx/3583-1                11



--------------------------------------------------------------------------------




xi.Deliver to Purchaser tax clearance certificates for Seller from OTC (or other
applicable taxing authority).


xii.Such further instruments and documents as are reasonably necessary to
complete the transfer of the Property to Purchaser in accordance with the terms
of this Agreement.


14.SELLER’S REPRESENTATIONS AND WARRANTIES. Seller hereby represents and
warrants to Purchaser that the following statements are true and correct as of
the Effective Date:


a.Authority. Seller has full power and authority to execute and to deliver this
Agreement and all documents to be executed and/or delivered by it hereunder, and
to carry out the transaction contemplated herein. This Agreement is, and all
instruments and documents delivered pursuant hereto at the Closing will be valid
and binding documents enforceable against Seller in accordance with their terms.


b.Necessary Action. Seller has taken all action required under its
organizational documents necessary to enter into this Agreement and to carry out
the terms of this Agreement. This Agreement has been, and the other documents to
be executed by Seller when delivered at Closing will have been, duly executed
and delivered by Seller.


c.No Consent Required. No consent, order, approval or authorization of, or
declaration, filing or registration with, any governmental or regulatory
authority is required in connection with the execution or delivery by Seller of
this Agreement, or the performance by Seller of this Agreement, prior to, or as
of or at the Closing Date, or as a consequence thereof, or for the consummation
by Seller of the transactions contemplated hereby to be consummated prior to, as
of or at the Closing Date.


d.Compliance. The execution, delivery and performance of this Agreement and the
consummation of the transaction contemplated herein, and all related documents
will not (i) result in a breach of the terms and conditions of, nor constitute a
default under or violation of any law, regulation, court order, any mortgage,
note, bond, indenture, agreement, license, organizational document or other
instrument or obligation to which Seller is a party or by which Seller or the
Property may be bound or affected and which will not be paid off or otherwise
satisfied in connection with or prior to the Closing or (ii) result in the
creation of any mortgage, pledge, lien, claim, charge, encumbrance or other
adverse interest upon the Property. Seller is in compliance with all laws
applicable to Seller’s ownership of the Property.


e.Title. Seller is the fee simple owner of good title to the Property, free and
clear of all liens, encumbrances, covenants, conditions, restrictions, leases,
tenancies, licenses, claims and options, except for the Permitted Exceptions.
Except for the Lease and Current Operator’s agreements with residents pursuant
to the Lease, Seller does not lease any of the Property. All of the Property is
owned by Seller free and clear of all liens, encumbrances, covenants,
conditions, and restrictions or subject to liens and encumbrances that will be
released upon payment of a portion of the sales proceeds on the Closing Date.
Purchaser shall be able to obtain the Title Policy for the full Purchase Price
with all title endorsements.


f.Hazardous Substances. To Seller’s knowledge, no part of the Property is
contaminated with any Hazardous Substances and there are no underground storage
tanks on the

HNZW/502436_2.docx/3583-1                12



--------------------------------------------------------------------------------




Property. Seller has not received written notice of any violation of
Environmental Laws with respect to the Property. For purposes of this Agreement,
“Hazardous Substances” means any substance or material which gives rise to
liability under any of the Environmental Laws; but excludes hazardous substances
typically used in, and in quantities necessary for, the day-to-day operation of
the Facility and which are commonly used in other similar facilities, including,
but not limited to, cleaning fluids, insecticides and medicines, but in any case
used in compliance with all Environmental Laws. For purposes of this Agreement,
“Environmental Laws” means the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Sections 9601 et seq., the Clean Water Act, 33 U.S.C.
Section 1251 et seq., and all other applicable state, county, municipal,
administrative or other environmental, hazardous waste or substance, health
and/or safety laws, ordinances, rules, and regulations pertaining to the
environmental or ecological conditions on, under or about the Real Property.


g.Personal Property.    All tangible rights in and to the Property are owned by
Seller.


h.Litigation. There are no lawsuits, investigations or other proceedings pending
or threatened against the Seller, including claims, lawsuits, governmental
actions or other proceedings, including without limitation, any desk audit or
full audit before any court, agency or other judicial, administrative or other
governmental body or auditor. To the best of Seller’s knowledge, no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any claim against Seller.


i.Liens. There are no liens claimed or which may be claimed against any of the
Property for work performed or commenced prior to the Effective Date. This
representation and warranty shall be true and correct on the Closing Date with
respect to work performed or commenced prior to the Closing Date.


j.Leases. The Lease is the only lease in force for the Property. Except as
otherwise set forth in the Lease and in connection with Current Operator’s
operation of the Facility, (i) there are no occupancy rights, leases, subleases,
licenses or tenancies (either oral or written) affecting the Property other than
the Lease, (ii) there are no defaults by Seller with respect to the Lease which
have not been cured, (iii) Current Operator is not in default under the Lease,
(iv) the Lease is in full force and effect and has not been modified, amended or
extended, except as stated thereon or as evidenced by modifications, amendments
or extensions thereto delivered to Purchaser, (v) neither Current Operator, nor
any other person, entity or association has an option to purchase, right of
first refusal, right of first offer or other similar right in respect of all or
any part of the Property, (vi) except as may otherwise be provided for in the
OTA, Current Operator is not entitled to rental concessions, abatements or other
documents in connection with the Lease for any period subsequent to the Closing
Date, (vii) all commissions due in connection with the Lease have been paid by
Seller, and (viii) Seller receives no income or payments in connection with its
ownership of the Property, except for the rental income Seller receives from
Current Operator pursuant to the Lease.


k.Contracts. Except for the Lease, there are no oral or written contracts
(service or otherwise) affecting the Property (other than the Facility).


l.Owner Deposits. There are no bonds, deposits, letters of credit, set aside
letters

HNZW/502436_2.docx/3583-1                13



--------------------------------------------------------------------------------




or other similar items that are outstanding with respect to the Property that
have been provided by Seller or any of its affiliates, agents or investment
advisors to any governmental agency, public utility or similar entity.


m.Employees. There are no employees retained by Seller in connection with the
Property or the Property’s operations.


n.Insurability. Seller has not received any written notice or written request
from any insurance company or underwriters setting forth any defects in the
Property which might affect the insurability thereof, requesting the performance
of any work or alteration of the Property, or setting forth any defect or
inadequacy in operation of the Property which would materially and adversely
affect the ability of Purchaser and New Operator to insure the Facility with the
Licensed Beds following the Closing Date. The insurance policies related to the
Facility are in full force and effect (free from any present exercisable right
of termination on the part of the insurance company issuing such policy prior to
the expiration of the terms of such policy). Seller has not received any written
notice of non-renewal or cancellation of any such policies.


o.Rights with Respect to Property. There are no existing agreements, options or
commitments granting to any person or entity the right to acquire Seller’s
right, title and interest in or to any of the Property to be acquired hereunder.


p.Tax Returns. All tax returns and reports required by law to be filed by Seller
relating to the ownership of the Property prior to the Closing Date (the “Tax
Returns”) have been properly and timely filed (subject to the right to extend or
delay the filing thereof) and correctly reflect the tax position of Seller, and
all taxes respectively due under such Tax Returns have been timely objected to,
disputed or paid thereby or will be paid in the ordinary course of business.
Purchaser is not assuming under this Agreement any tax liabilities owed by
Seller as a result of the ownership of the Facility prior to the Closing Date.


q.Government Investigations. Seller has not received any written notice of the
commencement of any investigation, proceedings or any governmental investigation
or action (including any civil investigative demand or subpoena) under the False
Claims Act (31 U.S.C. Section 3729 et seq.), the Anti-Kickback Act of 1986 (41
U.S.C. Section 51 et seq.), the Federal Health Care Programs Anti-Kickback
statute (42 U.S.C. Section 1320a-7a(b)), the Ethics in Patient Referrals Act of
1989, as amended (Stark Law) (42 U.S.C. 1395nn), the Civil Money Penalties Law
(42 U.S.C. Section 1320a-7a), or Truth in Negotiations (10 U.S.C. Section 2304
et seq.), Health Care Fraud (18 U.S.C. 1347), Wire Fraud (18 U.S.C. 1343), Theft
or Embezzlement (18 U.S.C. 669), False Statements (18 U.S.C. 1001), False
Statements (18 U.S.C. 1035), and Patient Inducement Statute and equivalent state
statutes or any rule or regulation promulgated by a governmental authority with
respect to any of the foregoing healthcare fraud laws affecting the Facility.


r.Zoning. To Seller’s knowledge, the Property is in compliance with all zoning
requirements to which it is subject. Seller has not received any written notice
of the Property’s non-compliance with any zoning requirements to which it is
subject.


s.Violations. To the best of Seller’s knowledge, Current Operator has not been
charged or implicated in any violation of any state or federal statute or
regulation involving false, fraudulent or abusive practices relating to its
participation in state or federally sponsored

HNZW/502436_2.docx/3583-1                14



--------------------------------------------------------------------------------




reimbursement programs, including but not limited to false or fraudulent billing
practices.


t.HIPAA. Seller has not received written notice that it is not in compliance
with the Health Insurance Portability and Accountability Act of 1996.


u.OFAC. To the extent applicable, Seller is in compliance with the requirements
of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). Further, Seller covenants and agrees to make
its policies, procedures and practices regarding compliance with the Orders, if
any, available to Purchaser for its review and inspection during normal business
hours and upon reasonably prior notice.


i.Neither Seller nor any beneficial owner of Seller:


(A)is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);


(B)is a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders;


(C)is owned or controlled by, nor acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or


(D)shall transfer or permit the transfer of any interest in Seller or any
beneficial owner in Seller to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.


ii.Seller hereby covenants and agrees that if Seller obtains knowledge that
Seller or any of its beneficial owners becomes listed on the Lists or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Seller shall immediately
notify Purchaser in writing, and in such event, Purchaser shall have the right
to terminate this Agreement without penalty or liability to Seller immediately
upon delivery of written notice thereof to Seller. In such event, neither party
shall have any further liability or obligation to the other under this
Agreement, except for the indemnity provisions set forth in herein and any other
provision of this Agreement that is intended to survive the termination of this
Agreement.


v.
Full Disclosure.



i.No representation or warranty of Seller in this Agreement and no statement in
the Schedules omits to state a material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not

HNZW/502436_2.docx/3583-1                15



--------------------------------------------------------------------------------




misleading.


ii.No notice given pursuant to Section 13(a)(x) will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.


iii.There is no fact known to Seller that has specific application to Seller
(other than general economic or industry conditions) and that adversely affects
or, as far as Seller can reasonably foresee, threatens, the assets, business,
prospects, financial condition, or results of operations of the Facility that
has not been set forth in this Agreement or the Schedules.


iv.Copies of all agreements, contracts, and documents delivered and to be
delivered hereunder by Seller are and will be true, complete and correct copies
of such agreements, contracts, and documents. All written summaries or oral
agreements will be true, complete and correct in all material respects.


w.Survival of Representations and Warranties. The representations and warranties
of Seller under this Agreement shall survive Closing for a period of one (1)
year.


15.
PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser hereby

warrants and represents to Seller that the following statements are true and
correct as of the date hereof:


a.Status of Purchaser. Purchaser is a limited liability company duly formed and
validly existing under the laws of the State of Oklahoma and is duly qualified
to own property and conduct business in the State of Oklahoma.


b.Authority. Purchaser has full power and authority to execute and to deliver
this Agreement and all documents to be executed and/or delivered by it
hereunder, and to carry out the transaction contemplated herein. This Agreement
is, and all instruments and documents delivered pursuant hereto at the Closing
will be valid and binding documents enforceable against Purchaser in accordance
with their terms.


c.Necessary Action. Purchaser has taken all action required under its
organizational documents necessary to enter into this Agreement and to carry out
the terms of this Agreement. This Agreement has been, and the other documents to
be executed by Purchaser when delivered at Closing will have been, duly executed
and delivered by Purchaser.


d.No Consent Required. No consent, order, approval or authorization of, or
declaration, filing or registration with, any governmental or regulatory
authority is required in connection with the execution or delivery by Purchaser
of this Agreement, or the performance by Purchaser of this Agreement, prior to,
or as of or at the Closing Date, or as a consequence thereof, or for the
consummation by Purchaser of the transactions contemplated hereby to be
consummated prior to, as of or at the Closing Date, except for the receipt by
New Operator of a skilled nursing facility license for the Facility from OSDH
for the Licensed Beds.


e.Full Disclosure. No representation or warranty or other statement made by

HNZW/502436_2.docx/3583-1                16



--------------------------------------------------------------------------------




Purchaser in this Agreement contains any untrue statement or omits to state a
material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading.


f.Survival of Representations and Warranties. The representations and warranties
of Purchaser under this Agreement shall survive Closing for a period of one (1)
year.


16.CONDITIONS TO PURCHASER’S OBLIGATIONS. All obligations of Purchaser under
this Agreement, including the obligation to pay the Purchase Price and close
this transaction are contingent and subject to fulfillment (or waiver by
Purchaser in writing), prior to or at Closing, of each of the following
conditions:


a.Compliance. Prior to the Closing Date, none of the following notices shall
have been received with respect to the Facility:


i.Any notice stating that the Facility is not in substantial compliance with
applicable OSDH, state or local building, fire safety or health authorities
regulations, Life Safety Code, or CMS regulations; provided, however, the
foregoing shall not apply to or include any notice from OSDH or any other
authority related to the change of ownership or the license applications
submitted by Purchaser.


ii.Any notice imposing any sanctions upon the Facility under applicable law,
rule or regulations, including, but not limited to, denial of payment for new
admissions, civil monetary penalties or termination or suspension of
participation in the Medicare or Medicaid reimbursement program.


b.Seller’s Representations, Warranties and Covenants. Seller’s representations,
warranties and covenants contained in this Agreement or in any certificate or
document delivered in connection with this Agreement or the transactions
contemplated herein shall have been true on the Effective Date and be true as of
the Closing Date as though such representations, warranties and covenants were
then again made.


c.Seller’s Performance. Seller shall have performed all of its obligations and
covenants under this Agreement that are to be performed prior to or at Closing,
including, without limitation, its delivery of all of Seller’s Closing
Deliveries.


d.Title Insurance. On the Closing Date, Seller shall deliver fee simple title to
the Real Property in accordance with the requirements of this Agreement, subject
only to the Permitted Exceptions, which the Title Company shall insure for the
full Purchase Price under the Title Policy, in accordance with the requirements
of this Agreement.


e.No Defaults. Seller shall not be in default under any mortgage, contract,
lease or other agreement affecting or relating to the Property to which Seller
is a party which would have any material adverse effect on the ability of
Purchaser to acquire the Property pursuant to this Agreement or the ability of
New Operator to operate to Facility for the Purchaser’s intended use, except as
will be terminated or released, as applicable, at or prior to Closing.


f.Change in Ownership. There has been no change in the ownership, operation or
control of the Property between the Effective Date and the Closing Date.

HNZW/502436_2.docx/3583-1                17



--------------------------------------------------------------------------------






g.Absence of Litigation. No action or proceeding before any court or
governmental body or authority has been instituted or threatened in writing, the
result of which could prevent or make illegal the acquisition by Purchaser of
the Property, or the consummation of the transaction contemplated hereby, or
which could materially and adversely affect the ability to operate the Facility
as a skilled nursing facility with the Licensed Beds. There are no orders which
are entered prior to Closing and which could result in the forced closing of the
Facility prior to the Closing Date.


h.No Material Change. Since the Effective Date, no material adverse change shall
have occurred in the physical condition or business operations (whether
financial or otherwise) of the Facility or the Property, whether financial or
otherwise.


i.Removal of Personal Property Liens. The Property shall be free and clear of
all liens, claims and encumbrances other than the Permitted Exceptions or that
will be paid or otherwise satisfied by Seller on the Closing Date.


j.New License. Purchaser and New Operator shall have received adequate assurance
of obtaining all applicable governmental and quasi-governmental licenses and
approvals to be effective as of the Closing Date, including the OSDH License,
which may occur by receipt of a letter from the OSDH stating that the License
shall be issued upon notification of the Closing, and any other regulatory
approvals and assignments of provider agreements needed to own and operate the
Facility as a skilled nursing facility under Oklahoma law.


k.Resident Transfers. There shall have been no transfer of residents from the
Facility to a nursing facility owned, operated or managed in whole or in part by
Seller or by any owner, officer, director, manager or affiliate of Seller,
directly or indirectly, nor shall there be any voluntary transfers by Seller of
residents from the Facility to any other skilled care facility or other nursing
facility where such transfer is not in the ordinary course of business and not
for reasons related to the health and well-being of the resident transferred or
otherwise required by law.


l.Code Violations. There shall be no outstanding Life Safety Code or OSDH
violations that have not been corrected as of 11:59 p.m. on the day prior to the
Closing Date, including, without limitation, any physical plant and Life Safety
Code violations cited in a CHOW or physical plant/Life Safety survey conducted
prior to the Closing Date.


m.Taxes. Purchaser shall have received from Seller a letter or letters from OTC
(or other applicable taxing authority) certifying that neither Seller nor
Current Operator has any tax due to the State of Oklahoma.


n.FF&E. All FF&E and Personal Property shall be located at the Facility on the
Closing Date.


o.Operations Transfer Agreement. Current Operator and New Operator shall have
entered into the OTA, and the transactions contemplated therein shall have been
consummated.


p.Accuracy of Representation and Warranties of Seller. No representation or
warranty by or on behalf of Seller contained in this Agreement and no statement
by or on behalf

HNZW/502436_2.docx/3583-1                18



--------------------------------------------------------------------------------




of Seller in any certificate, list, exhibit or other instrument furnished to
Purchaser by or on behalf of Seller pursuant hereto contains any untrue
statement of material fact or omits or will omit to state any material facts
which are necessary in order to make the statements contained therein, in light
of the circumstances under which they are made, not misleading.


17.CONDITIONS TO SELLER’S OBLIGATIONS. All obligations of Seller under this
Agreement are subject to the fulfillment (or waiver by Seller in writing), prior
to or at Closing, of each of the following conditions:


a.Purchaser’s Representations, Warranties and Covenants. Purchaser’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein shall be true and correct on the Effective Date
and true as of the date of Closing as though such representations, warranties
and covenants were then again made.


b.Purchaser’s Performance. Purchaser shall have performed, in all material
respects, its obligations and covenants under this Agreement that are to be
performed prior to or at Closing, including but not limited to, its delivery of
all of Purchaser’s Closing Deliveries.


c.Operations Transfer Agreement. Current Operator and New Operator shall have
entered into the OTA, and the transactions contemplated therein shall have been
consummated.


d.Absence of Litigation. No action or proceeding shall have been instituted, nor
any judgment, order or decree entered by any court or governmental body or
authority preventing the acquisition by Purchaser of the Property or the
consummation of the transaction contemplated hereby.


e.Accuracy of Representations and Warranties Purchaser. No representation or
warranty by or on behalf of Purchaser contained in this Agreement and no
statement by or on behalf of Purchaser in any certificate, list, exhibit or
other instrument furnished to Seller by or on behalf of Purchaser pursuant
hereto contains any untrue statement of material fact or omits or will omit to
state any material facts which are necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.


18.
CASUALTY/CONDEMNATION.



a.Seller shall, within three (3) business days thereafter, notify Purchaser of
any casualty damage it becomes aware of or written notice of condemnation that
Seller receives prior to the Closing Date or earlier termination of this
Agreement.


b.If, at the time of Closing, the estimated cost of repairing such damage is
more than One Hundred Thousand Dollars ($100,000), as determined by an
independent adjuster, Purchaser may, at its sole option: (i) terminate this
Agreement by notice to Seller within fifteen (15) days after receipt of notice
from Seller of such casualty (which shall be deemed a termination pursuant to
Section 19(a)(ii) of this Agreement); or (ii) proceed to Closing in accordance
with Section 18(c).


c.If: (A) any portion of the Property is damaged by fire or casualty after the
Effective Date and is not repaired and restored substantially to its original
condition prior to Closing, and

HNZW/502436_2.docx/3583-1                19



--------------------------------------------------------------------------------




(B) at the time of Closing the estimated cost of repairs is One Hundred Thousand
Dollars ($100,000) or less, as determined by an independent adjuster, or
otherwise should Purchaser opt pursuant to Section 18(b)(ii) to proceed to
Closing, Purchaser shall be required to purchase the Property in accordance with
the terms of this Agreement, and at Seller’s option, Purchaser shall either: (x)
receive a credit at Closing for the estimated cost of repairs as determined by
the aforesaid independent adjuster; or (y) at Closing Seller shall: (1) assign
to Purchaser, without recourse, the right to all insurance claims and proceeds
with respect thereto (less sums theretofore expended in connection with such
fire or casualty, if any, by Seller, including for temporary repairs or
barricades) (in which event Purchaser shall have the right to participate in the
adjustment and settlement of any insurance claim relating to said damage), and
(2) credit Purchaser at Closing with an amount equal to Seller’s insurance
deductible. If the parties proceed to Closing pursuant to this Section 18(c),
Seller shall have no liability or obligation with respect to the quantity or
condition of the Property with respect to the portion of the Property damaged by
fire or casualty and shall be released from any representation and warranty
regarding same as a result of such fire or casualty.


d.If, prior to Closing, a “material” portion of the Property is taken by eminent
domain, then Purchaser shall have the right within fifteen (15) days after
receipt of notice from Seller of such material taking, to terminate this
Agreement, (which shall be deemed a termination pursuant to Section 19(a) of
this Agreement). If Purchaser elects to proceed and to consummate the purchase
despite said material taking (such election being deemed to have been made
unless Purchaser notifies Seller to the contrary within such fifteen (15) day
period after notice from Seller to Purchaser of such taking), or if there is
less than a material taking prior to Closing, there shall be no reduction in or
abatement of the Purchase Price, and Purchaser shall be required to purchase the
Property in accordance with the terms of this Agreement, and Seller shall assign
to Purchaser, without recourse, all of Seller’s right, title and interest in and
to any award made or to be made in the eminent domain proceeding (in which event
Purchaser shall have the right to participate in the adjustment and settlement
of such eminent domain proceeding). For the purpose of this Section, the term
“material” shall mean any taking in excess of five percent (5%) of the square
footage of the Facility or ten percent (10%) of the Real Property associated
with the Facility or which would otherwise: (i) adversely affect the ability,
after said taking, to operate the Facility in compliance with the OSDH License
with the Licensed Beds; or (ii) cause the use of the Facility after said taking
to no longer be in compliance with all applicable zoning and building rules,
regulations and ordinances.


19.
TERMINATION.



a.Termination. This Agreement may be terminated at any time prior to the Closing
by:


i.the mutual written consent of Seller and Purchaser (the “Mutual Consent”);


ii.by Purchaser, if Seller is unable to meet a condition precedent prior to the
Closing Date (as the same may be extended) or is in breach of its obligation to
consummate the transaction contemplated by this Agreement pursuant to the terms
hereof, and such breach has not been (A) waived in writing by Purchaser or (B)
cured by Seller within ten (10) business days after notice to Seller of such
breach or as a result of any Third Party Report deemed unsatisfactory by
Purchaser

HNZW/502436_2.docx/3583-1                20



--------------------------------------------------------------------------------




in its reasonable discretion provided that, in such case, notice of termination
is delivered to Seller on or before the end of the Due Diligence Period.


iii.by Seller, if Purchaser is unable to meet a condition precedent prior to the
Closing Date (as the same may be extended) or is in breach of its obligation to
consummate the transaction contemplated by this Agreement pursuant to the terms
hereof, and such breach (other than a failure to close hereunder) has not been
(A) waived in writing by Seller or (B) cured by Purchaser within ten (10)
business days after notice to Purchaser of such breach; or


iv.by either Purchaser or Seller in the event that New Operator’s application
for an OSDH License is denied.


b.Effect of Termination. In the event this Agreement is terminated in accordance
with the terms of Section 19(a)(i) or Section 19(a)(ii), the Earnest Money shall
be returned to Purchaser and the provisions of this Agreement shall immediately
become void and of no further force and effect (other than this Section 19(b)
and such other provisions of this Agreement which expressly survive the
termination of this Agreement). In the event this Agreement is terminated in
accordance with the terms of Section 19(a)(iii), the Earnest Money shall be
disbursed to Seller and the provisions of this Agreement shall immediately
become void and of no further force and effect (other than this Section 19(b)
and such other provisions of this Agreement which expressly survive termination
of this Agreement). Unless otherwise provided herein, each party to this
Agreement shall be responsible for its own fees and expenses.


20.
INDEMNIFICATION.



a.Seller’s Indemnity. In addition to any other indemnity set forth elsewhere
herein, subject to the terms and conditions of this Section, Seller hereby
indemnifies and agrees to defend and hold Purchaser and its successors, assigns,
affiliates, managers, members, agents, servants, employees and its New Operator
harmless from and against any and all claims, demands, obligations, losses,
liabilities, damages, recoveries and deficiencies (including interest, penalties
and reasonable attorneys’ fees, costs and expenses) (collectively, “Losses”)
which any of them may suffer as a result of any of the following events:


i.the untruth of any of the representations or the breach of any of the
warranties of (A) Seller herein or given pursuant hereto or (B) Current Operator
in the OTA or given pursuant thereto;


ii.any default by (A) Seller in the performance of any of its commitments,
covenants or obligations under this Agreement or (B) Current Operator in the
performance of any of its commitments, covenants or obligations under the OTA;


iii.any suits, arbitration proceedings, administrative actions or investigations
to the extent relating to the ownership or use of the Property on or before the
Closing Date;


iv.for claims which arise from actions or omissions of Seller (as opposed to
Current Operator and/or its affiliates) prior to the Closing Date with respect
to the Resident Trust Funds;

HNZW/502436_2.docx/3583-1                21



--------------------------------------------------------------------------------






v.any obligations under any contracts that shall accrue or relate to periods
before the Closing Date or for services or supplies which were performed or
rendered before the Closing Date;


vi.any liability which may arise from ownership, operation, use or condition of
the Property on or before the Closing Date to the extent relating to the
ownership and use of the Property by Seller on or before the Closing Date; or


vii.any liability of Current Operator to New Operator pursuant to the provisions
of the OTA.


Within thirty (30) days after Purchaser’s delivery to Seller of a written notice
of an Indemnitee’s Claim (as hereinafter defined) pursuant to Section 20(d),
Seller shall commence to diligently defend, compromise or settle said
Indemnitee’s Claim in accordance with Section 20(d) hereof.


b.Purchaser’s Indemnity. In addition to any other indemnity set forth elsewhere
herein, subject to the terms and conditions of Section 20(d), Purchaser hereby
indemnifies and agrees to defend and hold Seller, its successors, assigns,
affiliates, managers, members, directors, officers, agents, servants and
employees harmless from and against any and all Losses which Seller may suffer
as a result of:


i.the untruth of the representations or the breach of any of the warranties of
Purchaser herein or given pursuant hereto;


ii.any default by Purchaser in the performance of any of its commitments,
covenants or obligations under this Agreement;


iii.any suits, arbitration proceedings, administrative actions or investigations
to the extent relating to the ownership and use of the Property by Purchaser on
or after the Closing Date;


iv.claims which arise from actions or omissions of Purchaser on or after the
Closing Date with respect to Resident Trust Funds; or


v.any liability which may arise from ownership, use or condition of the Property
on or after the Closing Date to the extent it relates to the ownership or use of
the Property on or after the Closing Date.


Within thirty (30) days after Seller’s delivery to Purchaser of a written notice
of an Indemnitee’s Claim pursuant to Section 20(d), Purchaser shall commence to
diligently defend, compromise or settle said Indemnitee’s Claim in accordance
with Section 20(d) hereof.


c.
Indemnification Procedures and Limitations.



i.
Non-Third Party Claims.



(A)In the event that any Person entitled to indemnification under this Agreement
(an “Indemnified Party”) asserts a claim for indemnification which

HNZW/502436_2.docx/3583-1                22



--------------------------------------------------------------------------------




does not involve a Third Party Claim (as defined in Section 20(c)(ii) (a “Non-
Third Party Claim”), against which a Person is required to provide
indemnification under this Agreement (an “Indemnifying Party”), the Indemnified
Party shall give written notice to the Indemnifying Party (the “Non- Third Party
Claim Notice”), which Non-Third Party Claim Notice shall (i) describe the claim
in reasonable detail, and (ii) indicate the amount (estimated, if necessary, and
to the extent feasible) of the Losses that have been or may be suffered by the
Indemnified Party.


(B)The Indemnifying Party may acknowledge and agree by written notice (the
“Non-Third Party Acknowledgement of Liability”) to the Indemnified Party to
satisfy the Non-Third Party Claim within thirty (30) days of receipt of the
Non-Third Party Claim Notice. In the event that the Indemnifying Party disputes
the Non-Third Party Claim, the Indemnifying Party shall provide written notice
of such dispute (the “Non-Third Party Dispute Notice”) to the Indemnified Party
within thirty (30) days of receipt of the Non-Third Party Claim Notice (the
“Non- Third Party Dispute Period”), setting forth a reasonable basis of such
dispute. In the event that the Indemnifying Party shall fail to deliver the
Non-Third Party Acknowledgement of Liability or Non-Third Party Dispute Notice
within the Non-Third Party Dispute Period, the Indemnifying Party shall be
deemed to have acknowledged and agreed to pay the Non-Third Party Claim in full
and to have waived any right to dispute the Non-Third Party Claim. Once the
Indemnifying Party has acknowledged and agreed to pay any Non-Third Party Claim
pursuant to this Section 20(c)(i), or once any dispute under this Section
20(c)(i) has been finally resolved in favor of indemnification by a court or
other tribunal of competent jurisdiction, the Indemnifying Party shall pay the
amount of such Non- Third Party Claim to the Indemnified Party within 10
business days of the date of acknowledgement or resolution, as the case may be,
to such account and in such manner as is designated in writing by the
Indemnified Party.


ii.
Third-Party Claims.



(A)In the event that any Indemnified Party asserts a claim for indemnification
or receives notice of the assertion of any claim or of the commencement of any
action or proceeding by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement in respect of which such Indemnified
Party is entitled to indemnification under this Agreement by an Indemnifying
Party (a “Third Party Claim”), the Indemnified Party shall give written notice
to the Indemnifying Party (the “Third Party Claim Notice”) within thirty (30)
days after asserting or learning of such Third Party Claim (or within such
shorter time as may be necessary to give the Indemnifying Party a reasonable
opportunity to respond to such claim). The Third Party Claim Notice shall (i)
describe the claim in reasonable detail, and (ii) indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have
been or may be suffered by the Indemnified Party. The Indemnifying Party must
provide written notice to the Indemnified Party that it is either (i) assuming
responsibility for the Third Party Claim or (ii) disputing the claim for
indemnification against it (the “Indemnification Notice”). The Indemnification
Notice must be provided by the Indemnifying Party to the Indemnified Party
within thirty (30) days after receipt

HNZW/502436_2.docx/3583-1                23



--------------------------------------------------------------------------------




of the Third Party Claim Notice or within such shorter time as may be necessary
to give the Indemnified Party a reasonable opportunity to respond to such Third
Party Claim (the “Indemnification Notice Period”).


(B)If the Indemnifying Party provides an Indemnification Notice to the
Indemnified Party within the Indemnification Notice Period that it assumes
responsibility for the Third Party Claim, the Indemnifying Party shall conduct
at its expense the defense against such Third Party Claim in its own name, or if
necessary in the name of the Indemnified Party. The Indemnification Notice shall
specify the counsel it will appoint to defend such claim (“Defense Counsel”);
provided, however, that the Indemnified Party shall have the right to approve
the Defense Counsel, which approval shall not be unreasonably withheld or
delayed. In the event that the Indemnifying Party fails to give the
Indemnification Notice within the Indemnification Notice Period, the Indemnified
Party shall have the right to conduct the defense and to compromise and settle
such Third Party Claim without the prior consent of the Indemnifying Party, the
Indemnifying Party will be liable for all Losses paid or incurred in connection
therewith.


(C)In the event that the Indemnifying Party provides in the Indemnification
Notice that it disputes the claim for indemnification against it, the
Indemnified Party shall have the right to conduct the defense and to compromise
and settle such Third Party Claim, without the prior consent of the Indemnifying
Party. Once such dispute has been finally resolved in favor of indemnification
by a court or other tribunal of competent jurisdiction or by mutual agreement of
the Indemnified Party and Indemnifying Party, the Indemnifying Party shall
within ten (10) business days of the date of such resolution or agreement, pay
to the Indemnified Party all Losses paid or incurred by the Indemnified Party in
connection therewith.


(D)In the event that the Indemnifying Party delivers an Indemnification Notice
pursuant to which it elects to conduct the defense of the Third Party Claim, the
Indemnifying Party shall be entitled to have the exclusive control over the
defense of the Third Party Claim and the Indemnified Party will cooperate in
good faith with and make available to the Indemnifying Party such assistance and
materials as it may reasonably request, all at the expense of the Indemnifying
Party. The Indemnified Party shall have the right at its expense to participate
in the defense assisted by counsel of its own choosing. The Indemnifying Party
will not settle the Third Party Claim or cease to defend against any Third Party
Claim as to which it has (x) delivered an Indemnification Notice and (y) assumed
responsibility for the Third Party Claim, without the prior written consent of
the Indemnified Party, which consent will not be unreasonably withheld or
delayed; provided, however, such consent may be withheld for any reason if, as a
result of such settlement or cessation of defense, (i) injunctive relief or
specific performance would be imposed against the Indemnified Party, or (ii)
such settlement or cessation would lead to liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to indemnification hereunder.


(E)If an Indemnified Party refuses to consent to a bona fide offer of

HNZW/502436_2.docx/3583-1                24



--------------------------------------------------------------------------------




settlement which the Indemnifying Party wishes to accept, which provides for a
full release of the Indemnified Party and its Affiliates relating to the Third
Party Claims underlying the offer of settlement and solely for a monetary
payment, the Indemnified Party may continue to pursue such matter, free of any
participation by the Indemnifying Party, at the sole expense of the Indemnified
Party. In such an event, the obligation of the Indemnifying Party shall be
limited to the amount of the offer of settlement which the Indemnified Party
refused to accept plus the reasonable costs and expenses of the Indemnified
Party incurred prior to the date the Indemnifying Party notified the Indemnified
Party of the offer of settlement.


(F)Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to control, but may participate in, and the Indemnified Party shall be entitled
to have sole control over, the defense or settlement of (x) that part of any
Third Party Claim (i) that seeks a temporary restraining order, a preliminary or
permanent injunction or specific performance against the Indemnified Party, or
(ii)to the extent such Third Party Claim involves criminal allegations against
the Indemnified Party or (y) the entire Third Party Claim if such Third Party
Claim would impose liability on the part of the Indemnified Party in an amount
which is greater than the amount as to which the Indemnified Party is entitled
to indemnification under this Agreement.


(G)A failure by an Indemnified Party to give timely, complete or accurate notice
as provided in this Section will not affect the rights or obligations of any
party hereunder except and only to the extent that, as a result of such failure,
any party entitled to receive such notice was deprived of its right to recover
any payment under its applicable insurance coverage or was otherwise directly
and materially damaged as a result of such failure to give timely notice.


d.In the event that any liability, claim, demand or cause of action which is
indemnified against pursuant to Section 20(a) or Section 20(b), (“Indemnitee’s
Claim”) is made against or received by any indemnified party (“Indemnitee”)
hereunder, said Indemnitee shall notify the indemnifying party (“Indemnitor”) in
writing within twenty one (21) calendar days of Indemnitee’s receipt of written
notice of said Indemnitee’s Claim; provided, however, that Indemnitee’s failure
to timely notify Indemnitor of Indemnitee’s receipt of an Indemnitee’s Claim
shall not impair, void, vitiate or invalidate Indemnitor’s indemnity hereunder
nor release Indemnitor from the same, which duty, obligation and indemnity shall
remain valid, binding, enforceable and in full force and effect except to the
extent that Indemnitee’s delay in notifying
Indemnitor directly and materially prejudices Indemnitor’s right or ability to
defend the Indemnified Claim. Upon its receipt of any or all Indemnitee’s
Claim(s), Indemnitor shall diligently defend, compromise or settle said
Indemnitee’s Claim at Indemnitor’s sole and exclusive cost and expense and shall
promptly provide Indemnitee evidence thereof within fifteen (15) calendar days
of the final, unappealable resolution of said Indemnitee’s Claim. Upon the
receipt of the written request of Indemnitee, Indemnitor shall within fifteen
(15) calendar days provide Indemnitee a true, correct, accurate and complete
written status report regarding the then current status of said Indemnitee’s
Claim. In the event that Indemnitor fails or refuses to indemnify, save, defend,
protect or hold Indemnitee harmless from and against an Indemnitee’s Claim or to
diligently pursue the same to its conclusion, or in the event that Indemnitor
fails to timely report to Indemnitee the status of its efforts to reach a final
resolution of an Indemnitee’s Claim on fifteen (15) calendar days prior written
notice to Indemnitor during which time

HNZW/502436_2.docx/3583-1                25



--------------------------------------------------------------------------------




Indemnitor may cure any alleged default hereunder, the foregoing shall
immediately, automatically and without further notice be an event of default
hereunder and thereafter Indemnitee may, but shall not be obligated to,
immediately and upon notice to Indemnitor, intervene in and defend, settle or
compromise said Indemnitee’s Claim at Indemnitor’s sole and exclusive cost and
expense, including but not limited to attorneys’ fees, and, thereafter, within
fifteen (15) calendar days of written demand for the same Indemnitor shall
promptly reimburse Indemnitee all said Indemnitee’s Claims and the reasonable
costs, expenses and attorneys’ fees incurred by Indemnitee to defend, settle or
compromise said Indemnitee’s Claims plus interest thereon from the date incurred
until paid in full at the then current prime rate of interest (as announced from
time to time by the Wall Street Journal). If the Indemnitor defends any claim,
Indemnitee shall make available to the Indemnitor, at reasonable times and upon
reasonable notice, any books, records or other documents within its control that
are necessary or appropriate for such defense.


21.
LIABILITIES.



a.Other than as specifically set forth in this Agreement, Purchaser shall not
assume or be liable for any debts, liabilities or obligations of Seller
including, but not limited to, any (i) liabilities or obligations of Seller to
its creditors, (ii) liabilities or obligations of Seller with respect to any
contracts, acts, events or transactions, (iii) liabilities or obligations of
Seller for any federal, state, county or local taxes applicable to or assessed
against Seller or the assets or business of Seller, (iv) recapture obligations,
(v) liabilities relating to injury to, or death of, persons or loss of, or
damage to, property occurring on or at the Facility or in any manner growing out
of or connected with the use or occupancy of the Facility or the condition
thereof, or the use of any adjoining sidewalks, streets or ways, prior to the
Closing Date, or (vi) any contingent liabilities or obligations of Seller,
whether known or unknown by Seller or Purchaser (“Retained Liabilities”).


b.Purchaser shall have no duty whatsoever to take any action or receive or make
any payment or credit arising from or related to any services provided or costs
incurred in connection with the management and operation of the Facility prior
to the Closing Date, including, but not limited to any matters relating to
contracts, cost reports, collections, audits, hearing, or legal action arising
therefrom.


22.PUBLICITY. Except as otherwise required by applicable law including, without
limitation, any required regulatory filings, or to obtain the OSDH License,
neither Purchaser nor Seller shall, and each shall cause its respective
affiliates, representatives and agents not to, issue or cause the publication of
any press release, public or private announcement (excluding announcements to
Seller’s investors and lenders) with respect to the transactions contemplated by
this Agreement (including an announcement to any employee of the Facility)
without the express prior written approval of the other party. The provisions of
this Section 21 shall survive the Closing or earlier termination of this
Agreement.


23.NOTICES. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by hand delivery, recognized
overnight courier, electronic mail or registered or certified U.S. mail, postage
prepaid, return receipt requested to the following address:





HNZW/502436_2.docx/3583-1                26



--------------------------------------------------------------------------------




IF TO THE PURCHASER:


Gracewood Manor, LLC
9 Professional Drive
Bella Vista, Arkansas 72715
Attention: Bradford Montgomery


with copies to:


C. Craig Cole & Associates
317 NW 12th Street
Oklahoma City, Oklahoma 73103
Attention: Carrie L. Burnsed


IF TO THE SELLER:


CSCC Property Holdings, LLC
Two Buckhead Plaza
3050 Peachtree Road, NW
Suite 355
Atlanta, Georgia 30305
Attention: William McBride


with copies to:


Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 1800
Atlanta, Georgia 30339
Attention: Gregory P. Youra


or if written notification of a change of address has been sent, to such other
party or to such other address as may be designated in that written
notification. Each such notice and other communication under this Agreement
shall be effective or deemed delivered or furnished (a) if
given by mail, on the third business day after such communication is deposited
in the mail; (b) if given by electronic mail, effective upon transmission if
before 5:00 p.m. (Central Standard Time) (otherwise effective the next business
day); and (c) if given by hand delivery or overnight courier, when delivered to
the address specified above. Notwithstanding anything herein to the contrary,
any notice received by a recipient on a day when the federal banks are closed in
Atlanta, Georgia shall automatically be deemed and construed to be received on
the next regular business day following its receipt. Notices from counsel for
Seller to counsel for Purchaser shall for all purposes hereunder constitute
notice from Seller to Purchaser. Notices from counsel for Purchaser to counsel
for Seller shall for all purposes hereunder constitute notice from Purchaser to
Seller.


24.BROKER. Each of Seller and Purchaser represents and warrants to the other
that it has not dealt with any brokers, finders or agents with respect to the
transaction contemplated hereby other than Senior Living Investment Brokerage,
Inc. (“Broker”). Seller shall be responsible for all fees, commissions and other
amounts due to Broker as a result of the transactions contemplated herein
pursuant to the terms of a separate agreement. Purchaser agrees to indemnify,
defend and hold harmless Seller, its successors, assigns and agents, from and
against the payment of any

HNZW/502436_2.docx/3583-1                27



--------------------------------------------------------------------------------




commission, compensation, loss, damages, costs, and expenses (including without
limitation reasonable attorneys’ fees and costs) incurred in connection with, or
arising out of, claims for any broker’s, agent’s or finder’s fees of any person
claiming by or through Purchaser other than Broker. Seller agrees to indemnify,
defend and hold harmless Purchaser, its successors, assigns and agents, from and
against the payment of any commission, compensation, loss, damages, costs, and
expenses (including without limitation reasonable attorneys’ fees and costs)
incurred in connection with, or arising out of, claims for any broker’s, agent’s
or finder’s fees of any person claiming by or through such Seller. The
provisions of this Section 23 shall survive the Closing or earlier termination
of this Agreement.


25.ASSIGNMENT BY PURCHASER. This Agreement and all rights and obligations
hereunder shall not be assignable by Purchaser without the prior written consent
of Seller.


26.CONSENT. Whenever the consent of a party is required hereunder, such consent
shall not be unreasonably withheld, delayed or conditioned, unless such consent
is given at the sole discretion of a party or as otherwise expressly provided
for herein to the contrary.


27.KNOWLEDGE. An individual, and an entity other than an individual, will be
deemed to have “knowledge” of a particular fact or other matter if such
individual, or in the case of an entity, any individual who is serving as a
director, officer, partner, member, manager or employee of such person, and in
such capacity, has subject matter or oversight responsibility for such areas as
directly encompass that particular fact or other matter, or has actual knowledge
of such fact or other matter.


28.UPDATED EXHIBITS AND SCHEDULES. If any exhibits or schedules are not attached
hereto or are supplemented prior to Closing, the Parties agree to attach such
exhibits and updated schedules as soon as reasonably practicable but in any
event prior to the Closing Date. This Agreement is subject to each Party
approving the other Party’s proposed exhibits and updated schedules. If such
exhibit or updated schedule discloses an issue Purchaser deems material,
Purchaser may terminate this Agreement.


29.
TIME OF ESSENCE. Time shall be of the essence in this Agreement.



30.AMENDMENTS/SOLE AGREEMENT. This Agreement may not be amended or modified in
any respect whatsoever except by an instrument in writing signed by the parties
hereto. This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter of this Agreement, and the parties
acknowledge and understand that, upon completion, all Schedules and Exhibits
attached hereto shall be deemed to be made a part collectively hereof.


31.WAIVERS. No waiver of any term, provision or condition of this Agreement, in
any one or more instances, shall be deemed to be or be construed as a further or
continuing waiver of any such term, provision or condition of this Agreement. No
failure to act shall be construed as a waiver of any term, provision, condition
or rights granted hereunder.


32.SUCCESSORS. Subject to the limitations on assignment set forth above, all the
terms of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the parties
hereto.



HNZW/502436_2.docx/3583-1                28



--------------------------------------------------------------------------------




33.RECITALS, CAPTIONS AND TABLE OF CONTENTS. The recitals set forth at the
beginning of this Agreement are incorporated herein. The captions and table of
contents of this Agreement are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.


34.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma. Each party to this Agreement
hereby irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement or any agreements or transactions contemplated hereby
shall be brought exclusively in any state or federal court located in Oklahoma
County, Oklahoma, and hereby expressly submits to the personal jurisdiction and
venue of such courts for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth or referred to in Section 22.


35.WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED IN
CONNECTION HEREWITH OR HEREAFTER AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


36.SEVERABILITY. Should any one or more of the provisions of this Agreement be
determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and each such provision shall be
valid and remain in full force and effect.


37.USAGE. All nouns and pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the person or persons, firm or firms, corporation or corporations, entity or
entities or any other thing or things may require. “Any” when used in this
Agreement, shall mean “any and all”, “including” shall mean “including, without
limitation”, and “or” shall mean “and/or”.


38.BUSINESS DAYS. The term “business day” means a day on which banks are
required to be open for business within the state where the Property is located,
and shall not include (i) any Saturday or Sunday, (ii) any national holiday, or
(iii) any holiday within the state where the Property is located. If the final
date of any period which is set out in any paragraph of this Agreement falls
upon a day which is not a business day, then, and in such event, the time of
such period will be extended to the next business day.


39.COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be an original; but such counterparts shall together
constitute but one and the same instrument. Facsimile and electronic mail
signatures shall be treated as original signatures of the parties for the
purposes hereto.


40.NO JOINT VENTURE. Nothing contained herein shall be construed as forming a
joint venture or partnership between the parties hereto with respect to the
subject matter hereof. The parties hereto do not intend that any third party
shall have any rights under this Agreement.

HNZW/502436_2.docx/3583-1                29



--------------------------------------------------------------------------------






41.NO STRICT CONSTRUCTION. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any of the parties hereto.






[Signature Page Follows]



HNZW/502436_2.docx/3583-1                30



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by persons
legally entitled to do so as of the day and year first set forth above.








SELLER:


CSCC Property Holdings, LLC,
a Georgia limited liability company


                    
 
 
By:
/s/ William McBride
Name:
William McBride
Its:
Manager







PURCHASER:


Gracewood Manor, LLC,
an Oklahoma limited liability company


                    
 
 
By:
/s/ Bradford Montgomery
Name:
Bradford Montgomery
Its:
Manager














--------------------------------------------------------------------------------






EXHIBIT A


Legal Description






All that part of Lots Two (2) and Three (3), Block Two (2), Wilmot Addition, an
Addition to the City and County of Tulsa, State of Oklahoma, according to the
recorded Plat No. 2745, being more particularly described as follows, to-wit:


Beginning at the Southwest corner of said Lot 3; Thence North 0°22'30" West
along the West boundary of Said Lot 3 a distance of 810.03 feet to the Northwest
corner of said Lot 3; Thence South 65°06'15" East along the North boundary of
said Lot 3 a distance of 44.80 feet; Thence Southeasterly along the North
boundary of said Lots 2 and 3 on a curve to the right having a radius of
3,769.72 feet a distance of 305.25 feet; Thence South 0°22'30" East on a line
parallel to and 11.00 feet from the West boundary of said Lot 2 a distance of
300.72 feet; Thence South 12°43'23" West a distance of 114.73 feet; Thence South
0°23'30" East on a line parallel to and 15.00 feet West of the East boundary of
said Lot 3 a distance of 208.00 feet to a point in the South boundary of said
Lot 3; Thence South 89°47'35" West along the South boundary of said Lot 3, a
distance of 02.05 feet; Thence South 0°09'00" East along the South boundary of
said Lot 3 a distance of 30.00 feet; Thence South 89°47'35" West along the South
boundary of said Lot 3 a distance of 182.83 feet to the Point of Beginning.




Physical Address: 6201 East 36th Street, Tulsa, Oklahoma Tax ID:
47375-93-22-07110








































A-1



--------------------------------------------------------------------------------






EXHIBIT B


[Intentionally Omitted]    






































































A-1



--------------------------------------------------------------------------------






EXHIBIT C


DUE DILIGENCE REQUEST LIST






































































A-1



--------------------------------------------------------------------------------








EXHIBIT D


FORM OF LIMITED WARRANTY DEED




[capturea09.jpg]


Grantor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
paid to Grantor and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, has CONVEYED and does hereby
GRANT, BARGAIN, SELL and CONVEY unto Grantee the real property located in Tulsa
County, Tulsa, Oklahoma, and being more particularly described on Exhibit A
attached hereto, together with all improvements thereon and all rights and
appurtenances belonging thereto (the “Property”).


This conveyance is made and accepted subject to the permitted exceptions
described on Exhibit B attached hereto (collectively, the “Permitted
Exceptions”).


TO HAVE AND TO HOLD the Property, subject only to the Permitted Exceptions, unto
Grantee and Grantee’s successors and assigns in fee simple forever; and, subject
only to the Permitted Exceptions, Grantor does hereby warrant the title to the
Property to be free, clear, and discharged of and from all former grants,
claims, charges, taxes, judgments, mortgages, and other liens or encumbrances of
any nature.






C-1



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, Grantor has caused this instrument to be executed and
delivered by its duly authorized officer, as of the day and year first above
written.


[capturea10.jpg]
















C-2



--------------------------------------------------------------------------------








Exhibit A


LEGAL DESCRIPTION






All that part of Lots Two (2) and Three (3), Block Two (2), Wilmot Addition, an
Addition to the City and County of Tulsa, State of Oklahoma, according to the
recorded Plat No. 2745, being more particularly described as follows, to-wit:


Beginning at the Southwest corner of said Lot 3; Thence North 0°22'30" West
along the West boundary of Said Lot 3 a distance of 810.03 feet to the Northwest
corner of said Lot 3; Thence South 65°06'15" East along the North boundary of
said Lot 3 a distance of 44.80 feet; Thence Southeasterly along the North
boundary of said Lots 2 and 3 on a curve to the right having a radius of
3,769.72 feet a distance of 305.25 feet; Thence South 0°22'30" East on a line
parallel to and 11.00 feet from the West boundary of said Lot 2 a distance of
300.72 feet; Thence South 12°43'23" West a distance of 114.73 feet; Thence South
0°23'30" East on a line parallel to and 15.00 feet West of the East boundary of
said Lot 3 a distance of 208.00 feet to a point in the South boundary of said
Lot 3; Thence South 89°47'35" West along the South boundary of said Lot 3, a
distance of 02.05 feet; Thence South 0°09'00" East along the South boundary of
said Lot 3 a distance of 30.00 feet; Thence South 89°47'35" West along the South
boundary of said Lot 3 a distance of 182.83 feet to the Point of Beginning.


Physical Address: 6201 East 36th Street, Tulsa, Oklahoma Tax ID:
47375-93-22-07110






































                        
C-3



--------------------------------------------------------------------------------








Exhibit B


PERMITTED EXCEPTIONS




































































C-4



--------------------------------------------------------------------------------






EXHIBIT E


Form of Bill of Sale


BILL OF SALE


_____________], a [_____________] (“Seller”), in consideration of Ten and No/100
Dollars ($10.00) and other good and valuable consideration, receipt of which is
hereby acknowledged, does hereby sell, assign, transfer and set over to
[_____________________], a [_________________] (“Purchaser”), without
representation or warranty by or recourse to Seller, express or implied, by
operation of law or otherwise, except as expressly provided herein or in that
certain Asset Purchase Agreement dated as of _____________, 2015, by and between
Seller and Purchaser (the “Purchase Agreement”), all of its right, title and
interest in and to the Personal Property, as defined in the Purchase Agreement
(the “Personal Property”).


Seller hereby represents and warrants to Buyer that (a) Seller is the absolute
owner of the Personal Property, (b) the Personal Property is free and clear of
all liens, security interests and encumbrances and (c) Seller has the full
right, power and authority to sell, transfer and assign the Personal Property
and to make this Bill of Sale.


This Bill of Sale is given pursuant to the Purchase Agreement and is governed by
the provisions thereof.


IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this
_____day of _____, 2015.






SELLER:


[SIGNATURE BLOCK TO BE INSERTED]






























D-1



--------------------------------------------------------------------------------






EXHIBIT F


Form of General Assignment




GENERAL ASSIGNMENT OF INTANGIBLE PROPERTY (APA)


THIS    GENERAL ASSIGNMENT OF INTANGIBLE PROPERTY (this
“Assignment”) is made as of
___________    ,    2015,    by    [____________________] (“Assignor”), to
[___________________________] (“Assignee”).


RECITALS:


A.Assignor and Assignee have entered into that certain Asset Purchase Agreement
dated as of _______________    , 2015 (the “APA”), with respect to the purchase
of that certain 121 bed skilled nursing facility commonly known as Companions
Specialized Care Center, located at 6201 East 36th Street, Tulsa, Oklahoma 74135
(the “Facility”).


B.Pursuant to the terms of the APA, Assignor has agreed to transfer to Assignee
certain intangible property as hereinafter set forth.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
within the Asset Purchase Agreement, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Assignor and
Assignee hereby agree as follows:


1.Assignment.


a.Assignor hereby assigns, sets over, transfers and delivers to Assignee in
accordance with the law, all of Assignor’s right, title and interest in, to and
under the Intangible Property (as defined in the APA) owned by Assignee and used
in connection with the ownership or operation of the Facility, including,
without limitation, any special use permits issued to Seller by the city or
other municipality in which the Facility is located, any certificates of need
issued to Seller, if assignable, the goodwill associated with the business and
the reputation of the Facility, and Seller’s interest, if any, in any third
party warranties or guaranties associated with the Facility, to the extent
assignable and for which any third party consents required for such assignment
have been obtained (collectively, the “Assigned Property”), except for the
Excluded Property (as defined in the APA).


b.Assignor represents and warrants that (a) Assignor has valid rights in and to
the Assigned Property and is the absolute owner of the Intangible Property, (b)
the Assigned Property is free and clear of all liens, security interests and
encumbrances, (c) Assignor has the full right, power, authority and all
approvals necessary to transfer, set over and assign the Assigned Property to
Assignee and to make this General Assignment


E-1



--------------------------------------------------------------------------------




and (d) Assignor covenants and warrants to defend said Assigned Property against
the lawful claims of all persons except as set forth in the APA. Assignor
acknowledges and agrees that it remains responsible for any and all obligations
or liabilities arising from or relating to the Assigned Property prior to the
date of assignment, subject to the terms and conditions contained in the APA.


2.Assumption.    Assignee hereby accepts the foregoing assignments set forth in
herein, and assumes all obligations and liabilities thereunder arising from and
after the date hereof, subject to the terms and conditions of the APA.


3.Conflict with APA. This Assignment shall in all respects be subject to the
terms of the APA with regard to the rights and obligations of each of the
parties hereto with respect to the items assigned hereunder, and in the event
that any term of this Assignment shall contradict the APA, the APA shall
control.


4.Survival.    This Assignment and the obligations of Assignor and Assignee
hereunder shall survive the closing of the transactions referred to in the APA,
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns.


5.Governing Law. This Assignment shall be construed in accordance with and
governed by the laws of the State of Oklahoma and shall be binding upon and
inure to the benefit of the parties hereto, their heirs, executors,
administrators, successors in interest and assigns.


6.Counterparts. This Assignment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.




[Signature page follows]




































E-2



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.






ASSIGNOR:


__________________________________




                        
 
 
By:
/s/
Name:
 
Its:
 











ASSIGNEE:




__________________________________




                        
 
 
By:
/s/
Name:
 
Its:
 























E-3



--------------------------------------------------------------------------------






EXHIBIT G


Form of FIRPTA Affidavit
FOREIGN INVESTMENT IN REAL PROPERTY
TAX AFFIDAVIT


PROPERTY ADDRESS: ____________________________    


Permanent Index No. ____________________________    


Section 1445 of the Internal Revenue Code provides that a transferee (Purchaser)
of a U.S. real property interest must withhold tax if a transferor (Seller) is a
foreign person. To relieve the transferee of any withholding tax obligation with
respect to the sale of the Property, the transferor (Seller) hereby certifies to
the transferee the following:


1.That transferor (Seller): Is not a foreign person, foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations).


2.
That transferor’s (Seller) tax payer identification number is:
_________________    



3.
That transferor’s address is:



4.Transferor understands that this certification may be disclosed to the
Internal Revenue Service by various parties to the Closing, including, but not
limited to the transferee’s attorney, transferee, brokerage agents, and the
title company, their successors or assigns, and that any false statement
contained herein could be punishable by fine, imprisonment or both.


5.The undersigned declares that he has examined this Affidavit and to the best
of the undersigned’s knowledge and belief the Affidavit is true, correct, and
complete and further declares that the undersigned has authority to sign this
document on behalf of transferor (Seller).


[capturea11.jpg]

